FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 21 June 2021, has been entered into record.  In this amendment, claims 1 and 3-20 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without requiring any additional user input in claim 1; unlocking a device in claim 9; caching an authentication input and using the cached authentication input to open the authenticated session in claim 19) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The disclosure is objected to because of the following informalities: 
In [0025], line 1: “201” should read –210–.
Appropriate correction is required.
Years 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0295203 A1 and Cho hereinafter) in view of Hart et al. (US 2013/0061303 and Hart hereinafter).
As to claim 1, Cho discloses a system and method for authentication, the system and method having:
receiving a user authentication input at the mobile electronic device (0058, lines 3-5); 
caching the user authentication input as cached user authentication input and, while the user authentication input remains cached, authenticating the user to use the mobile electronic device via the user authentication input (0052, lines 3-10); 
unlocking the mobile electronic device (0208, lines 5-7); 

opening the FIDO compliant application; 
executing secure delayed FIDO authentication by providing the cached user authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses a system and method for authentication in a contactless environment, the system and method having:
opening the FIDO compliant application (0042, lines 1-8); 
executing secure delayed FIDO authentication by providing the cached user authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application (0042, lines 1-8). 
Further, Hart also discloses unlocking the mobile electronic device (0039, lines 15-17).
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by opening an authenticated session using cached input. Hart recites motivation by disclosing that using cached credentials for authentication allows for a secure access or secure transactions to resume after a previously authenticated secure session has been inactive (0042). It is obvious that the teachings of Hart would have improved the teachings of Cho by using cached credentials to open an authenticated session in order to resume a previously authenticated session.


As to claim 9, Cho discloses:

a user authentication input device configured to receive information from a user (0058, lines 3-5); 
a user interface configured to convey information to the user (0096, line 3); 
a processor configured to receive a user authentication input at the mobile electronic device via the user authentication input device (0058, lines 3-5), cache the user authentication input as cached user authentication input and, while the user authentication input remains cached, authenticate the user to use the mobile electronic device via the user authentication input (0052, lines 3-10).
Cho fails to specifically disclose:
open the FIDO compliant application, and provide the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses:
open the FIDO compliant application, and provide the cached authentication input to the FIDO compliant application to open an authenticated session of the user on the FIDO compliant application (0042, lines 1-8). 
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by opening an authenticated session using cached input. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Hart to the teachings of Cho.


wherein the user authentication input identifies the FIDO compliant application. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Hart.
Hart discloses:
wherein the user authentication input identifies the FIDO compliant application (0038; 0039). 
Given the teaching of Hart, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Hart by identifying a FIDO application. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Hart to the teachings of Cho.

Claims 3-5, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hart as applied to claims 1 and 9 above, and further in view of Doyle et al. (US 2003/0159044 A1 and Doyle hereinafter).
As to claims 3 and 11, Cho in view of Hart fails to specifically disclose:
monitoring the user during the authenticated session to detect if a user monitored since the user authentication input was received changes. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses a system and method for dynamically selectable capabilities, the system and method having:
monitoring the user during the authenticated session to detect if a user monitored since the user authentication input was received changes (0085, lines 3-9). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting user identity changes. Doyle recites motivation by disclosing that performing continuous biometric authentication in order to ensure that a user’s identity during the entire period the device is in use and ensure security of the transaction (0085). It is obvious that the teachings of Doyle would have improved the teachings of Cho in view of Hart by detecting user identity changes in order to ensure security of transactions.

As to claims 4 and 12, Cho in view of Hart fails to specifically disclose:
periodically detecting a user feature and comparing the user feature to one or more stored user features. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses:
periodically detecting a user feature and comparing the user feature to one or more stored user features (0079, lines 10-20; 0085, lines 3-9; 0086, lines 13-16; 0087, lines 1-3; 0088, lines 1-7, 18-26). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting and comparing user features. Please refer to the motivation recited above with respect to claims 3 and 11 as to why it is obvious to apply the teachings of Doyle to the teachings of Cho in view of Hart.

As to claims 5 and 13, Cho in view of Hart fails to specifically disclose:
detecting that the mobile electronic device is not in a hand of the user delivering the user authentication input, and in response, detecting a user feature and comparing the user feature to one or stored user features. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses:
detecting that the mobile electronic device is not in a hand of the user delivering the user authentication input, and in response, detecting a user feature and comparing the user feature to one or stored user features (0079, lines 10-20; 0087, lines 1-3; 0088, lines 1-7, 18-26). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by detecting and comparing user features. Please refer to the motivation recited above with respect to claims 3 and 11 as to why it is obvious to apply the teachings of Doyle to the teachings of Cho in view of Hart.

As to claim 14, Cho in view of Doyle fails to specifically disclose:
wherein the processor is further configured to flush cached authentication input if the authentication session is no longer private. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Doyle, as taught by Hart.
Hart discloses:
wherein the processor is further configured to flush cached authentication input if the authentication session is no longer private (0059, lines 2-4; 0060, lines 2-12).
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Doyle with the teachings of Hart by flushing cached authentication input if the session is no longer private. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Hart to the teachings of Cho in view of Doyle.

As to claim 16, Cho in view of Hart fails to specifically disclose:
wherein the user authentication input device receiving the user authentication input comprises a plurality of user authentication input devices receiving a plurality of user authentication inputs when the mobile electronic device is in a hand of the user. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho in view of Hart, as taught by Doyle.
Doyle discloses:
wherein the user authentication input device receiving the user authentication input comprises a plurality of user authentication input devices receiving a plurality of user authentication inputs when the mobile electronic device is in a hand of the user (0086, lines 13-16). 
Given the teaching of Doyle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho in view of Hart with the teachings of Doyle by receiving a plurality of authentication inputs. Please refer to the motivation recited above with respect to claims 3 and 11 as to why it is obvious to apply the teachings of Doyle to the teachings of Cho in view of Hart.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ziraknejad et al. (US Patent 10,231,128 B1 and Ziraknejad hereinafter).
As to claim 19, Cho discloses:
receiving user authentication input from a user at the locked mobile electronic device (0058, lines 3-5);
 authenticating the user to use the locked mobile electronic device via the user authentication input and unlocking the locked mobile electronic device (0052, lines 3-10; 0208, lines 5-7); 
Cho fails to specifically disclose:
prior to additional user input if any, opening the FIDO compliant application and providing the user authentication input received at the locked mobile electronic device to the FIDO compliant application to open an authenticated session on the FIDO compliant application. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Cho, as taught by Ziraknejad.
Ziraknejad discloses a system and method for proximity-based device access, the system and method having:
prior to additional user input if any, opening the FIDO compliant application and providing the user authentication input received at the locked mobile electronic device to the FIDO compliant application to open an authenticated session on the FIDO compliant application (col. 16, lines 38-50). 
Given the teaching of Ziraknejad, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Cho with the teachings of Ziraknejad by opening an authenticated session prior to user 

As to claim 20, Cho discloses:
wherein the user authentication input received at the locked mobile electronic device comprises at least one of an audio input and a visual input (0096, lines 1-4; 0103, lines 1-4). 

Allowable Subject Matter
Claims 6-8, 10, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (US 2018/0115546 A1) discloses a system and method for authenticating a user.
Lindemann (US 2019/0222424 A1) discloses a system and method for binding verifiable claims.
Suresh et al. (US 2020/0374284 A1) discloses a system and method for virtual delivery appliance with remote authentication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SARAH SU/Primary Examiner, Art Unit 2431